BYRD, J.
I fully concur in the correctness of the general principles óf law announced in the opinion of the court, but differ in their application in this. In my opinion, the objection taken to the evidence “ of the burglarious entrance of the dwelling of Mrs. Snodgrass, and leaving the boot there,” should have prevailed upon those principles; and without expressing any opinion upon similar questions raised upon the record, I think the cause should be reversed for the action of the court overruling this objection. The evidence comes within the influence of the general principles announced by the court, and it does not so clearly appear to me to come within any exception thereto, as to have authorized its admission.